Cook, J.,
concurring in judgment only. I believe that the proper inquiry in this case is whether the Ohio Department of Insurance (“the Department”) abused its discretion when it conferred confidential work paper status upon certain documents by classifying those documents as having been gathered solely as R.C. 3901.07 examination documents, despite its purpose to use the documents for its R.C. 3901.321 review.
The parties do not dispute that a Form A filing pursuant to R.C. 3901.321 review is a public record subject to disclosure or that information gathered during an R.C. 3901.07 examination is confidential as “work papers” under R.C. 3901.48(B). Moreover, the majority correctly posits that the Department’s use of a document in an R.C. 3901.07 examination should not prohibit its public *533availability when it is also submitted pursuant to an R.C. 3901.321 review. Given each of these facts, however, it remains the Department’s responsibility to determine what information, beyond the statutory rudiments, an acquiring party must submit to satisfy the Form A requirements and, hence, what information belongs in the R.C. 3901.321 public file.
In conjunction with an R.C. 3901.321 review, the Department receives a Form A filing containing statutorily prescribed information about the party seeking to acquire a domestic insurer and the terms of the acquisition. Although R.C. 3901.321(C) acts as a guide for determining the information that must be included in a Form A submission, that filing is made by the acquiring party, leaving the Department to determine what supplements are necessary. The Department may request supplements to the Form A submission and may condition its approval of the acquisition on supplementation.
Here, as noted by the majority, the Department’s original requests indicate that it sought the disputed documents to supplement the Form A filing and changed its course only after a failure to comply, and the nature of the documents in question is such that they relate primarily to the R.C. 3901.321 review, not the R.C. 3901.07 examination. The Department itself concedes that the Form A filing would be incomplete without the Disclosure Memorandum. Additionally, the deposition testimony of David Randall, the Department’s deputy superintendent, reveals that at least part of the motivation for treating the documents as confidential work papers was to reduce the departmental frustration caused by the necessity of classifying each document received as either public or private depending on its content.
Here it is the combination of these factors, and not any factor in isolation, that demonstrates an abuse of discretion on the part of the Department in classifying the documents at issue as solely relating to the R.C. 3901.07 examination — a classification that avoided their public disclosure. In mandamus cases, this court has defined an abuse of discretion as “discretion exercised to an end or purpose not justified by, and clearly against, reason and evidence.” State ex rel. Lucas Cty. Democratic Executive Commt. v. Brown (1974), 39 Ohio St.2d 157, 161, 68 O.O.2d 100, 103, 314 N.E.2d 376, 379. This is the rare case where the relator has met that standard of proof. It is, however, an aberrant case that should not serve as a paradigm for fashioning the broader rules of law stated by the majority.
Because I agree with the majority’s treatment of the trade secrets issue and would reach the same disposition with respect to the confidential work papers issue under an abuse of discretion analysis, I concur in judgment only.
Lundberg Stratton, J., concurs in the foregoing concurring opinion.